


AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (this “Amendment”) is effective as of
July 13, 2015, by and between Ted Danse (the “Executive”) and Acucela Inc. (the
“Company”).
RECITALS
A.    Executive and the Company are parties to that certain Employment Agreement
dated as of May 1, 2015 (the “Employment Agreement”), pursuant to which the
Company agreed to employ Executive, and Executive agreed to be employed by the
Company, as the Company’s Chief Business Officer, subject to the terms and
conditions of the Employment Agreement.
B.    Executive and the Company wish to amend the Employment Agreement as
provided herein, in accordance with IRS Notice 2010-6, in order to comply with
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), including the rules and regulations promulgated thereunder, and to
make certain other clarifications.
AGREEMENT
In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Amendment Concerning Timing of Signing Bonus. Section 4(b) is hereby amended
and restated in its entirety as follows:
(b)    Signing Bonus. Executive will receive a one-time signing bonus of Fifty
Thousand Dollar ($50,000.00), subject to applicable tax withholding and paid at
the time of Executive's first regularly scheduled paycheck in accordance with
normal Company payroll practices, without regard to any waiting period
applicable to bonuses granted to Company employees.


2.Amendment Concerning Paid time Off Benefits. Section 4(d) is hereby amended
and restated in its entirety as follows:
(d)    Benefits. Executive shall be eligible to participate in the employee
benefit plans which are available or which become available to other employees
of the Company, with the adoption or maintenance of such plans to be in the
discretion of the Company, subject in each case to the generally applicable
terms and conditions of the plan or program in question and to the determination
of any committee administering such plan or program. Employee may work virtual
up to thirty-three percent (33%) of his time providing it does not interfere
with the goals and objectives of the Company. To the extent adopted and
maintained by the Company, such benefits shall include participation in the
Company's group medical, life, disability, and retirement plans, and any
supplemental plans available to senior executives of the



--------------------------------------------------------------------------------




Company from time to time. Executive will be entitled to thirty­ two (32) days
of paid time off ("PTO") per year and is permitted to carry-forward unused PTO
subject to the PTO limitations established in the Company's 2012 Employee
Handbook or any successor policy thereto. Executive agrees that when known in
advance, the timing and duration of specific PTO must be mutually and reasonably
agreed to by the parties hereto. The Company will also reimburse Executive for
monthly office parking expenses. The Company reserves the right to change or
terminate its employee benefit plans and programs at any time pursuant to any
notice provisions in such plans.


3.Amendments Concerning Stock Options/Equity Awards to be Granted. Section 4(g)
is hereby amended and restated in its entirety as follows:
(g)    Stock Options/Equity Awards. Subject to Board approval and any required
shareholder approval (which Company shall use its best efforts to obtain, if
needed), the Company will provide Executive restricted stock grants ("Restricted
Stock") and stock options as set forth in a separate agreement pursuant to the
2014 Equity Incentive Plan, as amended, of the Company (the "2014 Plan"). The
exercise price of the stock options or grant value of any Restricted Stock will
be the current fair market value of the Company common stock as determined by
the Board consistent with the requirements of IRC Sec. 409A and other applicable
statutes and the aggregate number of shares subject to the option and Restricted
Stock shall be equal to one percent (1%) of outstanding common stock on the
Effective Date on a fully diluted basis, as mutually agreed by the parties. The
options will be subject to a four year vesting period, with twenty-five percent
(25%) of Executive 's options vesting one-year after the Effective Date, and the
remainder vesting thereafter on a monthly pro rata basis, provided that 100%
vesting shall be triggered upon a Company Change in Control, termination of
Executive 's employment by the Company without Cause, and in the event Executive
terminates his employment for Good Reason ("Acceleration Triggers") and provided
further that in the event the Acceleration Trigger is a Change of Control, the
Executive's employment with the Company's successor is terminated by the Company
successor without Cause or by the Employee with Good Reason. The Restricted
Stock shall be subject to repurchase by the Company over a four (4) year period,
with 100% of the Restricted Stock subject to repurchase during the first year
from the Effective Date and 75% of the Restricted Stock subject to repurchase
thereafter on a decreasing percentage on a monthly pro rata basis, provided that
100% of the Restricted Stock shall be fully owned upon the occurrence of an
Acceleration Trigger and provided further that in the event the Acceleration
Trigger is a Change of Control, the Executive 's employment with the Company 's
successor is terminated by the Company successor without Cause or by the
Employee with Good



--------------------------------------------------------------------------------




Reason.


4.Amendments Concerning Payments Upon Termination of Employment. The following
is added as a new Section S(f) of the Employment Agreement:
(f)    Specified Employee. Notwithstanding any other provision in this Agreement
to the contrary, if Executive is deemed on the date of termination to be a
"specified employee" within the meaning of that term under Code Section
409A(a)(2)(B) , then with regard to any payment that is considered deferred
compensation under Code Section 409A payable on account of a "separation from
service" (as defined for purposes of Code Section 409A and corresponding
regulations), such payment shall be made on the date which is the earlier of the
following: (i) the expiration of the six (6)-month period measured from the date
of such "separation from service" of Executive, and (ii) the eighteen (18)-month
anniversary of the date of this Amendment (the "Delay Period "), to the extent
required under Code Section 409A. Upon the expiration of the Delay Period, all
payments delayed pursuant to this Section 5(t) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to Executive in a lump sum, without interest, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.


5.Amendment to " Good Reason" Definition. The second sentence of Section 11(d)
is amended to read as follows:
If the Executive wishes to terminate his employment for Good Reason, he must
first give Company written notice of the circumstances constituting Good Reason
within forty-five (45) days after the occurrence of such Good Reason event, the
Employer must have at least thirty (30) days' opportunity to cure unless the
circumstances are not subject to being cured, and Executive must terminate his
employment no later than sixty (60) days after the expiration of the cure
period.


6.Amendment Concerning Code Section 409A. The following is added as a new
Paragraph 14(k):
(k) Code Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Code Section 409A and the regulations
and guidance promulgated thereunder and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. To
the extent that any payment or benefit described in this Agreement constitutes
“non-qualified deferred compensation” under Code Section 409A (or is intended to
qualify for an exemption under Code Section 409A) and such payment or



--------------------------------------------------------------------------------




benefit is payable upon Executive’s termination of employment or termination of
this Agreement, then the phrase “termination of employment,” “termination of
this Agreement” and other similar phrases in this Agreement will be deemed to
mean a “separation from service,” as defined in accordance with Code
Section 409A and corresponding Treasury regulations. Additionally, to the extent
that any reimbursements under this Agreement are subject to the provisions of
Section 409A of the Code, any such reimbursements payable to Executive will be
paid to Executive no later than December 31 of the year following the year in
which the expense was incurred, the amount of the expenses reimbursed in one
year will not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit. The Company makes no
representation or warranty and will have no liability to Executive or any other
person with respect to whether any provision of this Agreement fails to comply
with Code Section 409A or fails to satisfy an intended exemption from Code
Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A.
7.Amendment Concerning Code Section 280G. The following is added as a new
Paragraph 14(l):
(l)    Code Section 280G. Notwithstanding any provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any amount or benefit
to be paid or provided by the Company or its affiliates to the Executive or the
Executive’s benefit pursuant to this Agreement or otherwise (“Covered Payments”)
would be an “excess parachute payment,” within the meaning of Section 280G of
the Code, but for this Section 11(l), then the Covered Payments shall be reduced
to the minimum extent necessary (but in no event less than zero) so that no
portion of any Covered Payments, as so reduced, constitutes an excess parachute
payment, but only if and to the extent that such reduction will also result in,
after taking into account all state, local and federal taxes applicable to the
Executive (computed at the highest applicable marginal rate), including any
taxes payable pursuant to Section 4999 of the Code (and any similar tax that may
hereafter be imposed under any successor provision or by any taxing authority),
greater after-tax proceeds to the Executive than the after-tax proceeds to the
Executive computed without regard to any such reduction. The determination of
whether any reduction in such Covered Payments is required pursuant to this
Section 11(l) shall be made by a firm of independent certified public
accountants or a law firm selected by the Company. In the event that any Covered
Payment is required to be reduced pursuant to this Section 11(l), the Executive
shall be entitled to designate the payments and/or benefits to be so reduced in



--------------------------------------------------------------------------------




order to give effect to this Section 11(l). The Company shall provide the
Executive with all information reasonably requested by the Executive to permit
the Executive to make such designation. In the event that the Executive fails to
make such designation within ten (10) business days of the date on which he is
notified of the determination that a reduction in Covered Payments is required
under this Section 11(l), the Company may effect such reduction in any manner it
deems appropriate.
8.References. All references to “this Agreement” in the Employment Agreement, or
otherwise to the Employment Agreement in any of the exhibits or attachments
thereto, shall mean the Employment Agreement as amended by this Amendment.
References in the Employment Agreement to provisions “herein” or attachments
“hereto” shall include the provisions of this Amendment.
9.Entire Agreement. This Amendment, together with the Employment Agreement,
constitutes the entire agreement between Executive and the Company and
supersedes any prior understandings, agreements, or representations by or
between Executive and the Company, written or oral, to the extent they relate in
any way to the subject matter hereof.
10.No Other Amendments. Except as specifically amended hereby, the terms of the
Employment Agreement remain and continue in full force and effect and are hereby
confirmed in all respects.
11.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
COMPANY:    ACUCELA INC.


By: /s/ Ryo Kubota    
(Signature)
Ryo Kubota    
(Print name)
Its: CEO    


EXECUTIVE:
/s/ Ted Danse    
Ted Danse

